Exhibit 10.2

Page 1 of 1

     
 
  CONTRACT A
Handelsbanken
  SUPPLEMENTARY OVERDRAFT FACILITY
Branch
Frolunda
  For purposes other than personal consumption

         
 
  Name   Facility no.
Borrower
  MOBITEC AKTIEBOLAG    
 
      Civic reg. no./Business org. no.
 
      556546–6793
 
       
Normal overdraft facility
  Amount granted
7,000,000.00   Contract date
2001-08-28
 
       
 
  SEK (in words)    
Amount of supplementary facility
  EIGHT MILLION FIVE HUNDRED THOUSAND KRONOR
SEK (in figures)
8,500,000.00

         
Overdraft period
  As from — to, inclusive (year, month, day)
2010-11-01 — 2010-12-31   In accordance with section 8 of the “General Terms”
for the facility, the Bank can suspend utilisation of the facility during the
overdraft period and/or terminate the facility.

                 
Interest
  Utilisation interest rate, currently %
The interest rate is subject to special terms
relating to money market accounts
STIBOR T/N + 4.20

Due dates for utilisation interest every (month, day)
1231, 0331, 0630, 0930   Contract interest rate currently %

0.50   The interest is payable as contract interest on the full overdraft amount
and as utilisation interest on the borrower’s debt. Contract interest is payable
in advance at the commencement of the facility period.
 
           
 
             

                      The Bank’s undertaking   In addition to the
above-mentioned normal overdraft facility, Svenska Handelsbanken AB
(publ) allows the borrower to utilise a supplementary overdraft facility up to
the above-mentioned facility amount on the terms and conditions set out in this
contract.
 
                    The borrower’s undertaking   The Borrower shall comply with
the terms and conditions of this contract, some of which are set out in the
“General terms” for the facility. On expiry of the agreed overdraft period, the
borrower shall immediately repay his/her debt pursuant to the contract. When the
borrower’s right to utilise the normal overdraft facility and/or supplementary
facility has expired, the borrower must immediately return unused cheques and
any other instruments used for operation of the account.
 
                    Signature   I/We confirm that I/We have read all pages of
the contract including the “General terms” for the facility.
 
                   
 
  Date       Date             2010-10-19       2010-10-22
 
                        Borrower       Svenska Handelsbanken AB (publ)    
Mobitec AB       /s/ Catarina Berntsson     /s/ Agne Axelsson       /s/ Patrik
Niklasson
 
                   
 
              Date   Initials                  Documents in order        





--------------------------------------------------------------------------------



 



      Handelsbanken   Page 1 of 3

GENERAL TERMS CONTRACT A — Supplementary credit for purposes other than personal
consumption, applying from 21 December 2009

1.   General terms for accounts held with Handelsbanken       The borrower
disposes of the account in accordance with the terms applying to the account to
which the overdraft facility is linked. The Bank may withdraw funds from the
account if the borrower has ordered this or has approved that the account may be
debited.       The Bank may also debit the account with amounts corresponding to
interest, charges and costs which are associated with the account. In addition,
the Bank may debit the account with amounts corresponding to charges, costs and
outlays for orders effected on behalf of the borrower and for payment of other
due claims which the Bank has on the borrower.       When the Bank is entitled
to debit the account as stated in the previous paragraph, this may also be done
as at a day which is a public holiday or equivalent day. It is the duty of the
borrower to ensure that a sufficiently large amount is available on the account
when the debit occurs. If the borrower dies during the contract period, the
estate of the deceased may not increase the debt on the account without the
consent of the Bank.

2.   Interest       The borrower shall pay utilisation interest to the Bank at
an annual rate computed on the overdraft amount outstanding at any time, plus
contract interest on the granted overdraft amount. The utilisation interest is
calculated at the interest rate and on the grounds which the Bank applies to
this type of facility from time to time. The interest rates applying when the
facility was provided are set out in the contract. If different interest rates
are applied for utilisation interest in different ranges of the overdraft
amount, this is indicated on page one with the interest rates applying when the
contract was entered into.       In the event of an extension of the facility,
additional contract interest is payable for each period of extension, this being
payable in advance for the period concerned.       The borrower is liable for
contract interest for the period until the end of the overdraft period set out
in the contract, without any obligation for the Bank to make a refund if the
contract should be terminated before then.

3.   Overdrafts       If the borrower’s debt to the Bank under this contract
exceeds the amount granted, the borrower shall upon demand pay the difference.
In this case, the borrower shall also pay interest on the overdrawn amount at
the rate and on the grounds applied by the Bank at any time, as well as an
unauthorised overdraft fee as set out in section 5 below.       Unauthorised
overdrafts also entitle the Bank to terminate the facility for repayment and/or
suspend utilisation of the facility in advance. In this case the provisions in
section 8 will apply.

4.   Penalty interest       If payment of principal, interest and/or charges is
not effected when due, the borrower shall pay special annual penalty interest on
the overdue amount until payment is made. On amounts not overdue, the usual
interest rate continues to apply.       Penalty interest is calculated at the
utilisation interest rate applying to the facility, plus five percentage points
or, when the entire facility is overdue, one percentage point.

5.   Charges and costs       The account is subject to charges according to the
terms generally applied from time to time by the Bank. Particulars of current
charges are available at any of the Bank’s branches.       The borrower shall
reimburse the Bank for the costs and work associated with obtaining, maintaining
and utilising the security agreed upon, as well as with the lodging of proof and
collection of the Bank’s claim on the borrower or on any other party liable for
payment thereof. The Bank’s written payment reminders shall thus also be
reimbursed.

6.   Order of debt settlement       When payment is made, the Bank is entitled
to deduct the charges, costs and interest due on the facility before settling
the principal amount.

7.   Facility period       The facility period for the supplementary overdraft
facility is set out in the contract and will not be extended. If the Bank does
not grant an extension of the normal overdraft facility or if the normal
overdraft facility is terminated for payment in advance, the supplementary
overdraft facility shall be due for payment at the same time as the normal
overdraft facility irrespective of whether the agreed facility period for the
supplementary overdraft facility is longer or the supplementary overdraft
facility has not been subject to separate notice of termination.

8.   The Bank’s right to terminate the facility and/or suspend utilisation of
the facility       The Bank may terminate the facility for payment immediately
or at any time determined by the Bank and suspend utilisation of the overdraft
facility, if any of the following circumstances should apply:

  •   the borrower has failed to meet his obligations under this contract or
otherwise to the Bank,     •   the borrower has used the account improperly in a
manner set out under Section 3,     •   the collateral for the loan or for other
obligations of the borrower towards the Bank is no longer satisfactory,     •  
there is reasonable cause to assume that the borrower will not meet his payment
obligations to the Bank.

    If any of the circumstances set out above are present, the Bank is entitled,
regardless of whether termination has been made, to immediately suspend the
right to utilise the facility further.       If the Bank has terminated the
facility in accordance with this section, the borrower shall immediately return
unused cheques and other instruments for operating the account.

9.   Closing bill and refund       When the agreed overdraft period has expired
or when the facility is payable in advance pursuant to section 3, 7 or 8, the
Bank shall prepare a closing bill.       The borrower must immediately pay the
debt according to the closing bill.

10.   Definition of a pledge, etc.       ‘Pledge’ also refers to property that
is included in a floating charge on assets. The term ‘pledger’ also refers to an
assignor of floating charge, ‘pledging’ also refers to assignment of the
floating charge and ‘pledge deed’ also refers to deeds associated with a
floating charge and pledge claims.

11.   The Bank’s right to sell pledged financial instruments       If the
security for the loan consists in full or in part of financial instruments and
if the value for borrowing purposes assigned by the Bank declines, implying that
the security is no longer satisfactory, the borrower must at the request of the
Bank immediately provide additional security. If such security is not provided,
or if the Bank is unable to contact the borrower within a reasonable period of
time, the Bank has the right, but not the obligation, to sell the required
portion of the financial instruments. The proceeds shall be deposited to an
interest-bearing account and continue to constitute a pledge for the loan. That
which is stated above does not restrict the Bank’s right to terminate the
facility for immediate payment in accordance with section 8 and/or the right to
immediately suspend utilisation of the facility in accordance with section 8.

12.   Right of guarantor and pledger to prevent extension of overdraft period  
    A guarantor is not entitled to terminate his guarantee and a pledger may not
revoke his mortgage.

 



--------------------------------------------------------------------------------



 



      Handelsbanken   Page 2 of 3

    However, any guarantor or pledger may separately, not later than six weeks
before the due date of the facility, request in writing that the Bank shall not
extend the facility. Such request may imply that the guarantor becomes forced to
pay by virtue of his guarantee, or that the Bank utilises a pledge.       If the
Bank within the period set out in the preceding paragraph has received a request
that the facility shall not be extended but nevertheless extends the facility,
the guarantee or pledge provided by the party making such request ceases to be
valid. This does not apply, however, if the Bank, due to the borrower’s
negligence, before expiry of the aforementioned time period, has commenced legal
proceedings against the party who has opposed an extension or has commenced
negotiation with this party concerning the guarantee commitment or pledge.

13.   Sequence of utilisation of security       If the borrower fails to meet
his obligations under the contract, the Bank may determine the sequence in which
the securities (pledges, guarantees, etc.) shall be utilised.

14.   General right of pledge       Property pledged by the borrower in this
contract shall also constitute security for any other obligations towards the
Bank for which the borrower is or may in the future be liable, in his capacity
as borrower, principal, account holder, guarantor or otherwise as customer of
the Bank. Such other obligation must have arisen before the borrower’s
obligations under this contract have been met. The Bank shall determine in which
order the obligations are to be settled out of the proceeds of the pledge.
However, account must be taken of the right of guarantors according to section
22.       Property thus pledged shall not, however, by reason of the pledge,
constitute security for the borrower’s obligations on account of bills of
exchange which have been discounted, or which may be discounted at the Bank by a
third party, unless they concern the renewal of bills, or have otherwise
replaced bills originally discounted by the borrower. Neither shall the property
thus pledged secure any other claims on the borrower which the Bank has acquired
or may acquire from a third party.

15.   Yield on property pledged       Yield and all other rights based on the
pledge are also covered by the pledging and constitute a pledge. Thus, the
pledging of shares, for example, includes the right of the Bank to participate
in bonus issues, new issues and other issues for which the shares qualify. As
stated in section 16, the Bank is, however, not liable for ensuring that such
rights are safeguarded. Where this nevertheless occurs, the Bank is accountable
to the pledger.

16.   Safeguard by the Bank of the pledge       The Bank has a duty to take good
care of the pledge. Where appropriate, the Bank shall renew limitation periods
and lodge proof of claim in case of summons of unknown creditors and also in
bankruptcies, where the pledger so requests after commencement of the
bankruptcy. Where announcement has been made regarding the cancellation of a
pledged document, the Bank shall give notice that it holds the document.
However, the Bank is not obliged to take any of these measures regarding
certificates of claim consisting of coupons or which are intended for the open
market, such as bonds, or to which Swedish law does not apply.       The Bank is
not obliged to maintain personal liability for payment in respect of mortgaged
instruments of debt.       The Bank’s safeguard of the pledge does not extend
beyond what has been stated above. Thus the Bank is not, for example, as far as
securities are concerned, obliged to collect dividends and interest or observe
the pledger’s rights in connection with issues, exchanges of shares,
conversions, distributions of net assets, etc.

17.   How a pledge may be utilised by the Bank       The Bank may utilise a
pledge as the Bank deems fit. In this respect, the Bank shall proceed with care
and, where possible and if in the opinion of the Bank it can be accomplished
without prejudice to the Bank, notify the pledger to this effect in advance.    
  When applying the above, a financial instrument can be sold in a different way
than on a market where the instrument is registered or is normally traded.      
If the pledge consists of funds deposited in an account with the Bank, the Bank
may immediately debit the account in reimbursement of the amount due, without
informing the pledger in advance.       Should the pledge consist of an
instrument of debt for which the pledger is liable personally or with certain
property, the instrument is, with respect to the pledger, due for payment on
demand, regardless of the due date stipulated in the instrument.

18.   The Bank’s right to sign on behalf of the pledger       Through his
pledging, the pledger authorises the Bank, or any one appointed by the Bank, to
sign on behalf of the pledger, where this is necessary in order to safeguard the
Bank’s right of pledge. This authorisation may not be revoked as long as the
pledging is in force.

19.   Release of pledge       The Bank may release pledges without being bound
to observe any right to the pledge which may accrue to a guarantor who has made
payment to a party other than the Bank by virtue of his guarantee.

20.   Transfer of unpledged deeds of mortgage       When the Bank no longer
holds the pledge and has not been informed of a new pledge-holder or received a
request that a written deed of mortgage shall be issued, the Bank is entitled to
transfer an electronic deed of mortgage to the National Land Survey’s register
of mortgages for which no other mortgage-holder is registered, known as the
Public Archive.

21.   Payment by the guarantor       If a guarantor makes payment to the Bank on
account of his guarantee, he shall specifically notify the Bank that he is
paying in his capacity as guarantor and request that this fact be noted by the
Bank.

22.   Guarantor’s right to pledges       If a guarantee has been signed on this
contract, the following shall apply with regard to the guarantor’s right to
pledges in this contract by the borrower alone or jointly with another:

    The pledge shall constitute security for the guarantor’s claim for recourse
against the borrower to the extent that it is not utilised by the Bank for the
borrower’s obligations under this contract. When the pledge constitutes security
for the right of recourse of several guarantors, they shall have rights to the
pledge in proportion to the right of recourse of each of them, unless they agree
otherwise.       In relation to the Bank, a guarantor is not entitled to any
other property which has been pledged to the Bank by the borrower or another
party.       The Bank may release yield from the pledge which is not required
for payment of amounts due under this contract, without thereby reducing the
liability of any guarantor.

23.   How the pledge may be utilised for a guarantor’s right of recourse      
Where a guarantor has made payment to the Bank by virtue of his guarantee, he
may exercise his right to a pledge under section 22 only when the Bank has
received payment In full for its claim under this contract. If the guarantor
wishes to exercise this right, the Bank is entitled to choose between releasing
the pledge to the guarantor or utilising the pledge on behalf of the guarantor.
Section 17 shall apply in this connection.

24.   Property pledged by a party other than the borrower       Property pledged
on this contract by a party other than the borrower shall constitute security
only for the borrower’s obligations under this contract, unless otherwise
agreed.       Without any reduction of the Bank’s right to property which a
party other than the borrower has pledged on this contract, the Bank is entitled
to release property pledged by the borrower or any other party, which has not
been pledged on this contract, as well as the yield on such property. The Bank
is also entitled to release the yield on property pledged on this contract by
the

 



--------------------------------------------------------------------------------



 



      Handelsbanken   Page 3 of 3

    borrower or any other party, if the yield is due for payment but is not
required to cover interest or costs due under the contract.

25.   Cancellation of the contract       The contract will be cancelled one
month after the overdraft has been repaid in full, unless the borrower has asked
in advance for it to be returned.

26.   Insurance       Property which constitutes security for the Bank’s claim
shall be satisfactorily insured.       If the borrower fails to show proof that
insurance as prescribed above is in force, the Bank shall be entitled to arrange
for such insurance at the borrower’s expense.

27.   Processing of personal data       Personal data submitted in connection
with a credit application or otherwise registered in connection with processing
or administration of this credit will be subject to such processing in computer
systems at the Bank as required by the credit agreement. This includes
information about contacts between the borrower and the Bank.       This
promissory note contains special information on the processing of data for
credit references.       The personal data is also used for marketing and
customer research, business and methods development and risk management in the
Handelsbanken Group. Risk management also involves processing information on the
borrower and loans to assess the quality of loans for purposes of capital
adequacy.       The personal data is also used for marketing purposes, unless
the borrower has requested a block on direct advertising from the Bank. The
processing of personal data can — within the framework of current bank
confidentiality regulations — take place with other Group companies and other
companies with whom the Bank collaborates in its operations.       If the
borrower requires information about the personal data about him/her which is
being processed by the Bank, the borrower can request this in writing from
his/her branch of the Bank. Requests to correct incomplete or incorrect personal
data can be made at the Bank branch or sent to Handelsbanken, Central auditing
department, SE-106 70 Stockholm, Sweden.       The above statements regarding
borrowers also apply to guarantors, if any, or pledgers other than the borrower.

28.   Notices, etc.       The borrower, guarantors and pledgers shall notify the
Bank of any changes of address, telephone number or fax number.       Registered
letters regarding the overdraft facility which the Bank has forwarded to any of
the parties mentioned above shall be deemed to have reached the addressee not
later than on the seventh day after despatch if the letter has been sent to the
address which is known to the Bank.       Notices sent by fax shall be deemed to
have reached the addressee no later than the next business day if the fax
message was sent to a number which the addressee has submitted to the Bank. A
business day is a day other than a Sunday, public holiday, Saturday, Midsummer’s
Eve, Christmas Eve or New Year’s Eve.       These provisions do not apply to
notices renewing periods of limitation.

29.   Limitation of the Bank’s liability       The Bank shall not be held
responsible for any loss or damage resulting from a legal enactment (Swedish or
foreign), the intervention of a public authority (Swedish or foreign), an act of
war, a strike, a blockade, a boycott, a lockout or any other similar
circumstance. The reservation in respect of strikes, blockades, boycotts and
lockouts applies even if the Bank itself is subjected to such measures or takes
such measures.       Any damage which occurs in other circumstances shall not be
compensated by the Bank, provided the Bank has exercised normal standards of
care. The Bank shall in no case be liable for indirect damage.       Where a
circumstance as referred to in the first paragraph should prevent the Bank from
making a payment or taking other measures, such payment or measures may be
postponed until the obstacle no longer exists. In the event of a postponement of
payment the Bank shall, if it is committed to pay interest, pay such interest at
the interest rate prevailing on the due date for the postponed payment. Where
the Bank is not committed to pay interest, the Bank shall not be obliged to pay
interest at a higher rate than the prevailing reference rate of Sveriges
Riks-bank pursuant to the Section 9 of the Interest Act (1975:635), plus two
percentage points. Where a circumstance as referred to in the first paragraph
should prevent the Bank from receiving payments, the Bank shall, as long as the
obstacle exists, be entitled to interest only on the terms prevailing on the due
date of the payment.

 